DETAILED ACTION
	Claims 1-12 are pending.
Claim Rejections - 35 USC § 112
Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, from which all other claims depend, the claim recites a method comprising the step of “applying a soldering or brazing material to a first set of points of a first plate section, a second set of points of a second plate section, and/or to parts of a cell terminal connection layer….”
It is unclear if the and/or phrase is meant to refer to the verb applying a soldering or brazing material, or if it is applying to every apparatus limitation that follows it. This further creates ambiguity with respect to a later limitation that requires “stacking the first and second plate sections with the cell terminal” because it is unclear if the cell terminal connection has antecedent basis (because it followed an and/or conjuction/disjunction).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2004/0009334) in view of Byun (US 2012/0288740).
	Regarding claims 1-4, Han teaches a multilayer contact plate configured to establish electrical connections between battery cells in a battery module comprising, a first plate section 42, a second plate section 40, cell terminal connection tabs 14 and 15 sandwiched between the two plate and can be fixed via bolts 43 and through holes 40h (bonding connectors) (par.  114-131, fig. 21-24).  Han does not teach a set of inter-lay connection points comprising raised dimples.  However, Byun teaches that having  a plurality of raised protrusions (dimples) on the surface of a plate that sandwiches an electrode can contribute to stronger electrical binding between the plates and the lead (par. 86-87, fig. 4, 5).  Therefore, it would have been obvious to one of ordinary skill in the art to use the dimples of Byun  on either or both plates of Han because Byun teaches that such dimples improve electrical binding.


    PNG
    media_image1.png
    682
    629
    media_image1.png
    Greyscale



 Allowable Subject Matter
Claims 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729